In two proceedings pursuant to Social Services Law § 384-b to terminate the parental rights of the natural parents of two children upon the ground that the children are permanently neglected, the mother appeals from two dispositional orders (one as to each child) of the Family Court, Dutchess County (Bernhard, J.), both entered July 1, 1986, which, after a hearing, and upon fact-finding determinations that the mother permanently neglected the children for a period of more than one year following the date upon which the children came into the petitioner’s care, terminated the mother’s parental rights with respect to the children and transferred guardianship and *674custody of the children to the petitioner Dutchess County Department of Social Services.
Ordered that the orders are affirmed, without costs or disbursements.
The evidence adduced at the fact-finding hearing demonstrated that the mother did not attend counseling sessions to learn how to care for the special needs of her autistic child, was not concerned about the reported sexual abuse of her daughter, did not attempt to find suitable housing for herself and her children, rarely attended psychological counseling sessions arranged for her by the petitioner, refused medical examinations which the petitioner attempted to arrange for her despite a serious health problem, and refused any assistance offered her by the petitioner in seeking employment. Therefore, it was demonstrated by clear and convincing evidence that the petitioner had failed to plan for the future of her children for a period of more than one year following the date the children came into the care of the petitioner and as such the children were permanently neglected (see, Family Ct Act § 622; Social Services Law § 384-b; Matter of Star Leslie W., 63 NY2d 136, 143; Matter of June Y., 128 AD2d 538; Matter of Ann Marie D., 127 AD2d 764; Matter of Michael Dennis C., 121 AD2d 535, 536, lv denied 68 NY2d 611). Thompson, J. P., Brown, Niehoff and Spatt, JJ., concur.